UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7732



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TREMAINE F. PLUMMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:97-cr-00353-RLW-1)


Submitted:   April 16, 2008                    Decided:   May 6, 2008


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tremaine F. Plummer, Appellant Pro Se.  Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tremaine F. Plummer seeks to appeal the district court’s

order denying his motion for evidentiary hearing and request for

reduction     of   sentence.      We   dismiss     the    appeal   for    lack    of

jurisdiction because the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                 This appeal period is

“mandatory and jurisdictional.”          Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket on

February 23, 2007.      The notice of appeal was filed on November 19,

2007. Because Plummer failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented      in    the

materials     before   the     court   and     argument   would    not    aid    the

decisional process.



                                                                         DISMISSED


                                       - 2 -